F;cu_=p

UNITED STATES DISTRICT COURT

FoR THE 1)1sTR1CT oF CoLUMBIA 955 2 7 2012

) ‘=';;‘:.;~:t:~t€;$;;:::t:"“
MICHAEL IDROGO, )
Petitioner, §

v. § Civil Action No.  * 
PATRICK R. DONAHOE, et al., §
Respondents. §
)
MEMORAN])UM OPINION

This matter is before the Court on petitioner’s application to proceed in forma pauperis
and his pro se petition for writ of mandamus. The Court will grant the application and dismiss
the petition.

Petitioner, who alleges violations of his civil rights and of Texas law by respondents,
demands "Order(s) from the Honorable Federal Court directing for F ederal Election to the Texas
Secretary of State that ldrogo be properly included on the ballot as an independent candidate for
U.S. House District 20 of Texas for the November 2012 General Election as; Michael
‘Commander’ Idrogo." Pet. at 2.

Mandamus relief is proper only if "(l) the plaintiff has a clear right to relief; (2)
the defendant has a clear duty to act; and (3) there is no other adequate remedy available to
plaintiff." Councz`l of and for the Blz`nd of Delaware Counlj) Valley v. Regan, 709 F.2d l52l,
1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that
[his] right to issuance of the writ is ‘clear and indisputable."’ Guljfstream Aerospace Corp. v.

Mayacamas Corp., 485 U.S. 27l, 289 (1988) (citing Bankers Lzfe & Cas. C0. v. Holland, 346

U.S. 379, 384 (1953)). Petitioner does not establish any of these elements, and, accordingly, the

Court will deny the petition.

An Order accompanies this Memorandum Opinion.